Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145505                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145505
                                                                    COA: 308039
                                                                    Wexford CC: 2010-009660-FH
  TERRY DEAN ROSSELL, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 5, 2012 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
           p1015                                                               Clerk